Name: 94/899/EEC: Council Decision of 23 September 1991 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, The People's Republic of the Congo, the Republic of Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d' Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, Saint Kitts and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods
 Type: Decision
 Subject Matter: international trade;  prices;  beverages and sugar;  economic geography;  European construction
 Date Published: 1994-12-31

 Avis juridique important|31994D089994/899/EEC: Council Decision of 23 September 1991 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, The People's Republic of the Congo, the Republic of Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d' Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, Saint Kitts and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods Official Journal L 355 , 31/12/1994 P. 0010 Finnish special edition: Chapter 3 Volume 66 P. 0147 Swedish special edition: Chapter 3 Volume 66 P. 0147 COUNCIL DECISIONof 23 September 1991on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, the Republic of Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, Saint Kitts and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods(94/899/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas implementation of Protocol 8 on ACP sugar annexed to the Fourth ACP-EEC Convention (1) is carried out, in accordance with Article 1 (2) thereof, within the framework of the management of the common organization of the sugar market; Whereas it is appropriate to approve an Agreement in the form of an exchange of letters between the European Economic Community and the States referred to in the aforemeentioned Protocol on the guaranteed prices for cane sugar for the 1989/90, 1990/91, and 1991/92 delivery periods, HAS DECIDED AS FOLLOWS: Article 1An Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, the Republic of Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, Saint Kitts and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 1989/90, 1990/91 and 1991/92 delivery periods is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 23 September 1991. For the CouncilThe PresidentP. BUKMAN (1)OJ No L 229, 17. 8. 1991, p. 216.